Citation Nr: 1104472	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of grenade fragmentation wounds of the left hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of grenade fragmentation wounds of the left wrist.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine as residual of 
grenade fragmentation wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to March 
1953.  The Veteran served honorably and heroically in the Korean 
War, where he earned the Purple Heart for wounds received in 
combat.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1997 and December 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 1999, the Board remanded the left arm claim for 
clarification of the Veteran's actual left arm disabilities, 
noting that such involved his left wrist, as well as his upper 
left arm.  The Board later assigned a separate 10 percent 
evaluation for the Veteran's left wrist disability in a November 
2000 decision.  The Board continued a 10 percent rating for the 
left hand (as distinguished from the wrist) and denied a 
compensable evaluation of an upper left arm disability at that 
time.  That decision was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in a March 2001 Order, and 
was remanded back to the Board.  

In a January 2002 decision, the Board denied evaluations in 
excess of those already assigned, essentially leaving the Veteran 
in the same position as after the overturned November 2002 
decision.  That decision was then vacated by the Court in a 
November 2002 Order, and it was remanded back to the Board again.  
The case was then in turn remanded to the RO in June 2003.  
Consequently, the RO issued a December 2003 rating decision that 
continued the Veteran's wrist and upper left arm disability 
evaluations (at 10 percent and 0 percent, respectively).  The 
December 2003 rating action also implemented the Board's 10 
percent evaluation for a left hand disability, effective April 4, 
1997-the date on which the Veteran filed an increased evaluation 
claim for his left arm disability-and granted service connection 
for a lumbar spine disability, assigning a 20 percent evaluation 
effective April 4, 1997.

Following additional remands of the above issues by the Board in 
September 2006, April 2008, and October 2009.  

Claims of entitlement to earlier effective dates, including for a 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
were denied in the April 2008 Board decision.  Furthermore, the 
Board denied a compensable evaluation for the Veteran's upper arm 
disability in the October 2009 Board decision.  Such issues are 
thus no longer in appellate status.

The Board notes, however, that the issues of a temporary 
total rating under 38 C.F.R. § 4.29 and 4.30 for back 
surgeries in May 1997 and March 2004 have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the issue of an increased initial evaluation for 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The competent evidence does not show any ankylosis of the 
left hand; a normal range of motion of all digits is demonstrated 
throughout the appeal period.

3.  The preponderance of the evidence of record demonstrates 
degenerative changes involving the Veteran's interphalangeal and 
metacarpal minor joint groups, as well as objective evidence of 
painful motion without a compensable limitation of motion of his 
left hand.

4.  Throughout the appeal period, the Veteran's left wrist 
disability has been manifested by limitation of motion which more 
closely approximates palmar flexion limited in line with the 
forearm, with no showing of any ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of grenade fragmentation wounds of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5216-
5227 (1997) and 5216-5230 (2010), 4.73, Diagnostic Code 5309 
(2010).

2.  The criteria for a separate initial evaluation of 10 percent 
for residuals of grenade fragmentation wounds of the left hand 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5309-5003 
(2010).

3.  The criteria for an evaluation in excess of 10 percent for 
residuals of a grenade fragmentation wound of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the issue of entitlement to an increased evaluation 
claim for a left hand disability, that claim arises from an 
appeal of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA as to that issue.

With respect to for the Veteran's claim for increased evaluation 
for his left wrist and upper arm, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).  In this case, the Veteran 
was sent letters in October 2006 and May 2008 that included 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, those letters 
informed the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, the Board further notes that the Veteran was 
specifically informed of the rating criteria for his left wrist 
and upper arm disabilities in the May 2008 letter.

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later issued in those October 
2006 and May 2008 communications, and the claims were thereafter 
readjudicated most recently in October 2010.  Accordingly, any 
timing deficiency has here been appropriately cured.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA treatment and examination.  Moreover, the Veteran 
and his representative's statements in support of the claims are 
of record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's left hand and wrist claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis of Claims

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (emphasis added).  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion (emphasis added).  When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69 (2010).  In this case, VA 
treatment records and examination reports demonstrate that the 
Veteran is right-handed.  Thus, the Veteran's minor extremity is 
at issue in this case.

Left Hand Claim

The Veteran was granted a separate award of service connection 
for his left hand disability in the December 2003 rating 
decision; that disability was assigned a 10 percent evaluation, 
effective April 4, 1997.  Such an evaluation was assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5309.  

Legal Criteria

Diagnostic Code 5309, which has remained unchanged throughout the 
appeal period, notes that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  Such a 
disability is thus rated on the limitation of motion of the hand, 
with a minimum 10 percent evaluation being assigned.  See 38 
C.F.R. § 4.73, Diagnostic Code 5309, Note (2010) (emphasis 
added).  Limitation of motion of the hand is found in the Rating 
Schedule at 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  

The criteria for rating disabilities of individual fingers of the 
hand were revised during the pendency of this appeal, effective 
August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under 
the criteria effective prior to August 26, 2002, disabilities of 
the individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (1997).  

Under Diagnostic Codes 5216-5227, in classifying the severity of 
ankylosis and limitation of motion of single and multiple digits, 
the following rules are applicable: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be rated as 
amputation; (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is individually 
in favorable position, will be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of whether 
motion is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm, and when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable ankylosis; 
and (4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of the 
other digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, 
Notes (1997).

Thus, in order to warrant an increased rating under the 
regulations effective prior to August 26, 2002, the Veteran's 
left hand disability must be characterized by unfavorable 
ankylosis of the thumb; unfavorable ankylosis of two or more 
digits of the same hand; or, favorable ankylosis of any two 
digits of the same hand, except for the following combinations: 
middle and ring, middle and little, or ring and little.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (1997).

Under the rating criteria that became effective August 26, 2002, 
the above diagnostic codes remained unchanged, based upon 
ankylosis of the individual fingers, and new Diagnostic Codes 
5228, 5229 and 5230 were added addressing limitation of motion of 
the individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 
5229, 5230 (2010).  Put another way, the pre-amended regulations 
only considered individual fingers with respect to ankylosis, 
whereas the revised provisions evaluate both ankylosis and 
limitation of motion for individual fingers.

The Board notes that full range of motion for the index, long, 
ring, and little fingers is metacarpal phalangeal joint (MCP) 
flexion from 0 to 90 degrees; proximal interphalangeal joint 
(PIP) flexion from 0 to 100 degrees; and distal interphalangeal 
joint (DIP) flexion from 0 to 70 or 80 degrees.  See 38 C.F.R. § 
4.73, Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand, Note (1).  Moreover, if there is 
limitation of motion of two or more digits, each digit is to be 
evaluated separately and the evaluations are to be combined.  See 
Id. at Note (5).

In order to warrant an increased rating under the regulations for 
the period beginning August 26, 2002, the Veteran's left hand 
disability must be characterized by unfavorable ankylosis of the 
thumb; ankylosis of two or more digits of the same hand, except 
for the following combinations: long (middle) and ring, long and 
little, or ring and little; limitation of motion of the thumb 
with a gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; or, a 
compensable limitation of motion of any two fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2010).



Background

VA treatment notes dated throughout the appeal period reflect 
intermittent treatment for a left hand disability, primarily for 
pain.  The Board notes that in March 1999, the Veteran's grip 
strength in both hands was strong and equal bilaterally.  
Additionally, in February 2009, the Veteran sought treatment for 
a left hand hematoma that was a result of a slip-and-fall 
accident on a patch of ice.  A hematoma of the left hand was 
noted at that time.  Subsequent treatment records are void of any 
further treatment or complaint involving the Veteran's left hand.

The Veteran underwent a VA examination of his left hand in June 
1999.  At that time, he reported that he was right-handed.  He 
complained of left hand pain, particularly during weather change 
and with cold exposure, as a result of shell fragment wounds 
sustained in combat in Korea.  On examination, left hand grip was 
noted as being 1/2 over 5, with mild atrophy of the web space and 
thenar area, without any evidence of edema, discoloration or any 
other deformity noted.  The Veteran was able to perform the 
finger-thumb loop by opposing the left thumb to all the other 
fingers of his left hand.  He was also able to pick up a dime, 
paperclip and a 5-millimeter button, as well as wring his left 
hand.  He could form a fist ten times, though there was noted 
grimacing indicative of pain.  There was no loss of function in 
the left hand, and there was no excessive fatigability or 
incoordination noted.  X-rays demonstrated small metallic 
densities near the thumb base and near the MP joint of the little 
finger.  There was also moderate narrowing of the MP joint of the 
middle finger.

The Veteran underwent another VA examination in September 2003.  
He reported left hand pain at that time, due to shell fragment 
wounds he received in service.  On examination, there was a .5 
centimeter, non-tender, non-keloid scar located on the lateral 
aspect of the first MCP region of the left hand.  The left hand 
did not demonstrate any tenderness, edema or bony deformity.  
Left hand grip strength in was somewhat subdued, but was 
adequate.  The Veteran was able to perform the finger-thumb loop 
opposing the ipsilateral second through fifth fingers, and was 
able to pick up a dime, paperclip, and a 5-millimeter button.  He 
could form a fist with his left hand, and after doing so ten 
times, did not demonstrate any evidence of pain, excessive 
fatigability, incoordination or additional loss of function.  

Most recently, the Veteran underwent a VA examination of his left 
hand in August 2010.  He reported that he was fully functional in 
his activities of daily living, except for needing help putting 
on his socks and shoes.  He shared household duties with his 
wife.  Though he noted weakness in his left hand with lifting 
heavy objects, he did not have any problems with fine motor 
control.  On examination, the left hand did not have any 
herberdens or bouchards nodes, synovitis, calor, rubor, and there 
was no noted ankylosis of the digits.  The Veteran's left hand 
position of function was normal with wrist dorsiflexion 20-30 
degrees, MCP flexion about 30 degrees, PIP flexion about 30 
degrees and the thumb pad faced the fingers.  Grip strength 
testing demonstrated give-way (not true) weakness, and there were 
no noted scars or ulcerations.  The Veteran had a negative 
Murphy's sign and grind test, without a boutonniere deformity.  

The Veteran's MPT joint movement was to 0 degrees extension and 
90 degrees of flexion; PIP joint movement was to 0 degrees 
extension and 110 degrees flexion; and, DIP joint movement was to 
0 degrees extension and 70 degrees of flexion.  There was no 
evidence of pain, excessive fatigability, weakened movement, or 
incoordination on repetitive motion.  The gap between the 
Veteran's thumb and fingers was 0 inches; the gap between the tip 
of his fingers and the proximal transverse crease of the palm was 
0 inches; and, the gap between the thumb pad and fingers in 
opposition was 0 inches.  X-rays of the Veteran's left hand 
demonstrated degenerative changes at the third distal IP joint, 
third MCP joint and first MCP joint, with metallic densities as 
noted in previous x-rays above.

Analysis

Again, the Veteran has been assigned a 10 percent evaluation 
under Diagnostic Code 5309, which instructs that the disability 
should be evaluated based on limitation of motion of the hand, 
and which specifically mandates a minimum 10 percent rating.  

Throughout the appeal period, there has been no demonstration of 
ankylosis, either favorable or unfavorable, of any digits of the 
left hand including the thumb.
Likewise, there is no noted limitation of motion, even 
considering DeLuca factors.  In fact, the Veteran had normal 
range of motion of the left hand at his most recent VA 
examination in August 2010, the only examination of record 
expressly addressing range of motion of the fingers.  There was 
also no gap between the thumb pad and the fingers.  Accordingly, 
there is no basis for a higher evaluation under either the pre-
amended or revised regulations.

The Board acknowledges a loss of grip strength, as well as 
weakness, in the left hand throughout the appeal period.  
Notably, the Veteran's left hand demonstrated mild atrophy at the 
June 1999 VA examination-the first time VA examined the left 
hand during the rating period on appeal.  However, the Board 
concludes that the minimum 10 percent rating under Diagnostic 
Code 5309 contemplates the muscle weakness symptomatology 
demonstrated throughout the appeal period.

The Board also recognizes the evidence of record demonstrating 
subjective complaints of left hand pain, as well as objective 
evidence of painful motion in the left hand.  X-ray evidence from 
the appeal period demonstrates degenerative changes of the 
interphalangeal and metacarpal minor joint groups of the 
Veteran's left hand.  Since the Veteran's left digits and thumb 
do not have a compensable limitation of motion under Diagnostic 
Codes 5216-5230, but x-ray evidence of arthritis and painful 
motion exists, the Board finds that a separate 10 percent 
evaluation under Diagnostic Code 5003 is warranted throughout the 
rating period on appeal.  Such rating contemplates symptoms apart 
from the muscle atrophy deemed to be contemplated by the 10 
percent evaluation already in effect.  See Lichtenfels, supra; 
see also Esteban v. v. Brown, 6 Vet. App. 259 (1994) (in cases 
where separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned where 
none of the symptomatology of the conditions overlaps).  In this 
manner, assignment of a separate 10 percent rating for left hand 
arthritis does not violate the principles against pyramiding 
under 38 C.F.R. § 4.14.

Accordingly, the Board finds that a separate 10 percent 
evaluation, in addition to the currently assigned 10 percent 
evaluation, is warranted for the arthritic symptomatology 
demonstrated during the appeal period.  An evaluation in excess 
of 10 percent under Diagnostic Code 5309, however, is not 
warranted under either the pre-amended or revised regulations.  
Indeed, there is no showing of incapacitating episodes such as to 
enable a 20 percent rating under Diagnostic Code 5003.

In reaching the above conclusions, the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Wrist Claim

In a November 1990 rating decision, the Veteran was granted 
service connection for his left wrist disability.  A 
noncompensable evaluation was assigned, effective August 23, 
1990.  He filed his claim for increased rating for that 
disability on April 4, 1997.  During the pendency of the 
Veteran's claim for increase, such disability was assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Under Diagnostic Code 5215, a 10 percent rating represents the 
maximum available benefit.  Thus, the Veteran is in receipt of 
the maximum evaluation assignable for limitation of motion.  

Additionally, as the Veteran is already in receipt of a 
compensable rating pursuant to a range of motion diagnostic code, 
he is no longer entitled to an evaluation under Diagnostic Code 
5003 for arthritis, as such only applies where the a range of 
motion based rating is noncompensable under the relevant code 
section for the affected body part.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003 (2010); see also 38 C.F.R. § 4.14 
(2010).  

Consequently, in order to warrant a higher rating under alternate 
Diagnostic Code 5214, the evidence must demonstrate favorable 
ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion; 
such warrants a 20 percent evaluation.  Ankylosis in any other 
position other than favorable warrants a 30 percent evaluation.  
Unfavorable ankylosis of the wrist, in any degree of palmar 
flexion, or with ulnar or radial deviation, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010).  

The Board notes that Diagnostic Codes 5214 and 5215 have been in 
effect, without any changes, since the Veteran filed his claim 
for increase on April 4, 1997.

VA treatment records throughout the appeal period fail to 
demonstrate any treatment for a left wrist injury associated with 
the Veteran's grenade fragmentation wounds.  He did seek 
treatment for his left wrist following a slip-and-fall accident 
in February 2009.  X-rays revealed no fracture at that time, 
though there was some noted swelling.  No further treatment was 
sought following that incident.

The Veteran underwent a VA examination of his left wrist in June 
1999.  The examiner noted shell fragment wounds on the left 
distal wrist area, and indicated that a fragment was removed from 
the left volar aspect of his left wrist during active duty.  The 
Veteran reported aching pain, especially during cold exposure or 
weather change, as well as numbness of the dorsal aspect of his 
left arm.  The examiner noted no gross edema, discoloration or 
any other deformity.  On examination, there were several scars of 
the left wrist that were non-tender and non-keloid, and which 
were not adherent, depressed, or invigilated in appearance.  The 
left wrist demonstrated 45 degrees of palmar flexion, 40 degrees 
of dorsiflexion, 45 degrees of ulnar deviation, and 15 degrees of 
radial degrees, with pain at all those points.  There was no 
evidence of further loss of range of motion following repetition, 
or any incoordination or excessive fatigability.

The Veteran underwent another VA examination in September 2003.  
At that time, he reported pain and loss of sensation when he lay 
on his left arm.  Objectively, the Veteran had 40 degrees of 
palmar flexion, 35 degrees of dorsiflexion, 35 degrees of ulnar 
radiation, and 15 degrees of radial deviation.  There was no 
evidence of pain on motion, incoordination, excessive 
fatigability, or further loss of motion with repetitive use.  X-
rays demonstrated a slight widening between the navicular and 
lunate, which was of debatable significance.  Shell fragments 
were noted in the left hand.

The Veteran underwent another VA examination of his left wrist in 
August 2010.  He reported that he could function in all 
activities of daily activity, except that he has some trouble 
putting on his socks and shoes.  He reported left wrist pain and 
has some weakness of hand grip when lifting heavy objects.  He 
noted that some pain in his wrist was weather dependant, and was 
worse with wet, cold and rainy weather.  The Veteran took over-
the-counter medications for pain, though he often did not need 
them for several days.  On examination, there was no calor, rubor 
or effusion of the left wrist, and Finkelsteins' test was 
negative.  There was no noted tenderness at the intersection or 
at the snuff box.  The Veteran also had a negative Tinels test, 
Phalens test and reverse Phalens test.  There was no thenar, 
hypothenar or intrinsic muscle atrophy, nor was there any 
evidence of any ganglion cysts or radiocarpal tenderness.  The 
Veteran had a negative Murphy's sign, grind test, and ulnar 
foveal sign, and did not have any boutonniere deformities.  The 
left wrist had 45 degrees of dorsiflexion, 18 degrees of palmar 
flexion, and 15 degrees of radial deviation and ulnar deviation, 
after exercise; there was no evidence of further loss due to 
pain, excessive fatigability, weakened movement or 
incoordination.  

Based on the foregoing evidence, the Board finds that an 
increased evaluation for the Veteran's left wrist disability is 
not warranted.  Specifically, there no indication of ankylosis at 
any time during the appeal period.  Rather, the Veteran had 
significant range of motion of his left wrist throughout the 
appeal period.  Such limitation of motion, particularly the 
significant decrease in palmar flexion demonstrated in the most 
recent VA examination, more closely approximates to palmar 
flexion limited in line with the forearm, which is commensurate 
with the currently assigned 10 percent rating under Diagnostic 
Code 5215.  

Given the range of motion findings throughout the appeal period, 
the Veteran's left wrist disability is not deemed to more nearly 
approximate an evaluation based on ankylosis.  There are no other 
diagnostic codes for consideration here.  Accordingly, the Board 
finds that an evaluation in excess of 10 percent for his left 
wrist disability is not warranted on the evidence of record and 
must be denied.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5214, 5215.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Other Considerations

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluations are adequate.  
Evaluations in excess of those assigned provide for certain 
manifestations of the service-connected left hand and wrist 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's left hand and wrist disabilities.  
As the rating schedule is adequate to evaluate the disabilities, 
referral for extraschedular consideration is not in order. 

Finally, a remand is not necessary in this case in order to 
determine whether the Veteran is entitled to TDIU as such has 
already been granted and assigned, effective April 4, 1997.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation in excess of 10 percent for residuals of 
grenade fragmentation wounds of the left hand is denied.  

A separate initial 10 percent evaluation for residuals of grenade 
fragmentation wounds of the left hand based on arthritis is 
granted.

An evaluation in excess of 10 percent for residuals of grenade 
fragmentation wounds of the left wrist is denied.


REMAND

The Board notes that beginning in 1998, treatment records appear 
to demonstrate that the Veteran was seeing a private chiropractor 
for treatment for his lumbar spine disability.  Subsequent 
treatment records, as well as the November 2006 VA examination 
report, indicate ongoing treatment for his back with a 
chiropractor throughout the appeal period.  In January 2010, the 
Veteran was sent a letter which asked him to identify relevant 
treatment referable to the lumbar spine since December 2008.  He 
responded in a November 2010 response that he had no further 
evidence.

Despite the above, the Board finds that in order for VA to fully 
comply with its duty to assist the Veteran in the development of 
his increased evaluation for his lumbar spine disability, a 
remand is necessary in order to inform him of records potentially 
relevant to his claim and to obtain those records.  Such has not 
been fully accomplished in this case because the January 2010 
letter only asked for relevant records since December 2008, when 
records from the entire appeal period would be relevant to the 
Veteran's claim.  Moreover, the possibility exists that the 
Veteran stopped seeing his chiropractor for treatment prior to 
December 2008.  Moreover, the January 2010 letter did not 
specifically note that VA was aware of any private chiropractic 
treatment which was potentially relevant to the Veteran's lumbar 
spine claim, nor was any further attempt other than the single 
January 2010 letter generically requesting information on 
treatment history sent to the Veteran.  Accordingly, on remand, 
the Veteran should be asked to provide information as to his 
private chiropractic treatment since April 1997.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any relevant outstanding VA 
treatment records since November 2009 from 
the Fargo VA Medical Center, or any other VA 
medical facility that the Veteran may have 
been treated at since that time, and 
associate them with the claims file.

2.  The Veteran should be asked to identify 
any private treatment that he may have had 
for his lumbar spine disability, to include 
any private chiropractic treatment, since 
filing his claim in April 1997.  After 
securing the necessary release forms, 
attempts to obtain and associate those 
identified records with the claims file 
should be made by VA.  If VA is unable to 
obtain those identified records and further 
attempts would be futile, such should be 
noted in the claims file and the Veteran 
should be so notified so that he can make an 
attempt to obtain those records on his own 
behalf.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the increased evaluation claim 
for his lumbar spine disability.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


